      Case 1:19-cv-00476-SB-SRF Document 65 Filed 04/01/21 Page 1 of 2 PageID #: 390




                                                                                             Daniel F. McAllister
                                                                                          dan@tarabicosgrosso.com
                                                                                                 (o) 302-757-7814
Larry J. Tarabicos                                                                               (c) 302-598-1123
Geoffrey L. Grosso
Scott L. Matthews                                                                          One Corporate Commons
Michael J. Hoffman                                                                    100 West Commons Boulevard
Daniel F. McAllister                                                                                     Suite 415
Lauren R. Otto (GA and PA only)                                                              New Castle, DE 19720
Noah D. Chamberlain                                                                                  302-757-7800
                                                                                          www.tarabicosgrosso.com

                                                 April 1, 2021

       Via PACER

       The Honorable Stephanos Bibas
       U.S. Court of Appeals
       Third Circuit
       21400 U.S. Courthouse
       601 Market Street
       Philadelphia, PA 19106

                Re:     Twin Spans Business Park, LLC and HDC, Inc. v. Cincinnati Insurance
                        Company C.A. No.: 1:19-cv-00476-SB-SRF

       Dear Judge Bibas:

              The parties write to provide a joint status update as required by Judge Richard Andrews’s
       order of October 6, 2020 (D.I. 42).

              Trial in this matter is scheduled for June 1, 2021, at 9:00 a.m., in Courtroom 6A of the J.
       Caleb Boggs Federal Buildings, 844 N. King Street, Wilmington, DE 19801.

               The parties completed depositions of the remaining experts and other witnesses last fall.
       Following the depositions, the parties conferred in early February to determine the scope and
       extent of any outstanding discovery remaining. At that time, it was determined that Plaintiffs
       would produce their experts’ files and a privilege log and Defendant would produce its expert’s
       file. On March 30, 2021, Plaintiffs produced approximately 12,000 additional pages of
       documents from their experts’ file. Defendant is reviewing these materials. Plaintiffs still need
       to review an additional 2,500 documents from their experts’ file for production and to create a
       privilege log to include the most recent document production. Defendant still needs to produce
       its expert file.

                At the time of writing, the Chief District Judge’s order of February 5 suspending jury
       trials through April 5 remains in effect, and no subsequent order has been issued. Defendant
       reserves the right to move to continue the June 1 trial depending on the substantive content of
       any subsequent emergency orders issued by the Chief Judge. Of particular concern is that the


       00051891.DOCX.
Case 1:19-cv-00476-SB-SRF Document 65 Filed 04/01/21 Page 2 of 2 PageID #: 391

The Hon. Stephanos Bibas
April 1, 2021
Page 2 of 2

jury trial in this matter take place live and in-person, which is the parties’ preference, and the
precautions to be taken to ensure the trial is conducted safely and efficiently.

        Finally, a pretrial conference does not appear to have been scheduled in this case. While
the status of the trial remains uncertain as of the time of writing, the parties request that a pretrial
conference be scheduled at the Court’s convenience so that deadlines for submission of jury
instructions, the pretrial order, and other pretrial matters become firmly established.

       Undersigned counsel is available at the convenience of the Court should Your Honor
have any questions or concerns.

                                                        Respectfully submitted,

                                                        /s/ Daniel F. McAllister

                                                        Daniel F. McAllister
                                                        Bar ID: 4887

DFM/sat
cc:  Robert Ciociola, Esq. (via Pacer)
     Laurence Tooth, Esq. (via Pacer)
     Josiah Wolcott, Esq. (via Pacer)
     Daniel G. Litchfield, Esq. (via Pacer)




00051891.DOCX.                               00041284.DOCX.
